COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Henry Beliard v. The State of Texas

Appellate case number:     01-17-00482-CR

Trial court case number: 2093529

Trial court:               County Criminal Court at Law No. 13 of Harris County

        This is an appeal from a conviction for the offense of DWI. Although the trial judge
noted that he was granting bail to permit an appeal of the denial of a motion to suppress, the trial
court’s certification indicates this is a plea-bargain case and the defendant has no right to appeal.
       The Rules of Appellate Procedure require us to dismiss an appeal unless a certification
showing that the appellant has the right to appeal has been made part of the record. See TEX. R.
APP. P. 25.2(a)(2). The rules also provide that an amended trial court’s certification of the
defendant’s right to appeal correcting a defect or omission may be filed in the appellate court.
See TEX. R. APP. P. 25.2(f), 34.5(c), 37.1. Further, when we have a record, we are obligated to
review the record to ascertain whether the certification is defective and, if it is defective, we
obtain a correct certification. Dears v. State, 154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005);
see TEX. R. APP. P. 34.5(c), 37.1.

       Accordingly, we abate this appeal and remand the cause to the trial court for further
proceedings. On remand, the trial court shall conduct a hearing within 20 days of the date of
this order at which a representative of the Harris County District Attorney’s Office and
appellant’s appointed counsel shall be present. Appellant shall also be present for the hearing in
person or, if appellant is incarcerated, at the trial court’s discretion, appellant may participate in
the hearing by use of a closed-circuit video teleconferencing system that provides for a
simultaneous compressed full motion video and interactive communication of image and sound.*

       We direct the trial court to:

       1) Make a finding regarding whether or not appellant has the right to appeal;
       2) If necessary, execute an amended certification of appellant’s right to appeal;


*      On request of appellant, appellant and his counsel shall be able to communicate privately
without being recorded or heard by the trial court or the attorney representing the State.
       3) Make any other findings and recommendations the trial court deems appropriate; and
       4) Enter written findings of fact, conclusions of law, and recommendations as
          appropriate, separate and apart from any docket sheet notations.

        The trial court shall have a court reporter, or court recorder, record the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the trial court’s findings,
recommendations, and orders with this Court within 35 days of the date of this order. The
court reporter is directed to file the reporter’s record of the hearing within 35 days of the date of
this order. If the hearing is conducted by video teleconference, a certified recording of the
hearing shall also be filed in this Court within 35 days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when records that comply
with our order are filed with the Clerk of this Court. The court coordinator of the trial court shall
set a hearing date and notify the parties.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: September 19, 2017